Exhibit 10.12
AMENDMENT NUMBER 5 TO THE
INVESTMENT MANAGEMENT AGREEMENT
     This AMENDMENT Number 5, dated as of September 19, 2009, to the Investment
Management Agreement (“Agreement”) dated as of March 14, 2004 originally made by
and among WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability company
(the “Advisor”), and Occum Acquisition Corp., a Delaware Corporation, now known
as SYMETRA FINANCIAL CORPORATION and its SUBSIDIARIES (the “Client”).
Capitalized terms used but not defined herein have the meaning set forth in the
Agreement.
WITNESSETH
     WHEREAS, Advisor and Client are parties (“Parties”) to the Agreement; and
     WHEREAS, pursuant to the terms of paragraph 17 of the Agreement, the
Parties may amend the Agreement in writing; and
     WHEREAS, Advisor and Client desire to modify certain terms of the Agreement
and of Amendment Four.
     NOW, THEREFORE, the Parties agree as follows:

  1.   The definition of “Subsidiaries” in the preamble of the Agreement is
revised to remove the text “as defined in Schedule B” and replaced with the text
“defined as those subsidiaries who are signatories to this Agreement by
execution of an Accession Instrument in the form attached hereto and
acknowledged by Advisor.” Schedule B of the Agreement is deleted in its
entirety.     2.   Paragraph 1 of Amendment Four and Schedule A of the
Agreement, is deleted it in its entirety and replaced with the following
Management Fee schedule that is retroactive to April 1, 2009:

SCHEDULE A

  1.   a. Investment Account.

              Assets Under Management   Value   Annual Fee   Quarterly Fee
Investment Grade Fixed Income:
           
Up to $1 billion
  Book   10.0 basis points   2.5 basis points
 
      (0.1% or 0.001)   (0.025% or 0.00025)
$1 billion — $2 billion
  Book   8.5 basis points   2.125 basis points
$2 billion — $5 billion
  Book   7.5 basis points   1.875 basis points
Greater than $5 billion
  Book   2.5 basis points   0.625 basis points
High Yield Debt
  Market   25.0 basis points   6.25 basis points
Equities
  Market   100.0 basis points   25.0 basis points
Fully Funded Hedge Funds,
  Market   100.0 basis points   25.0 basis points

 



--------------------------------------------------------------------------------



 



              Assets Under Management   Value   Annual Fee   Quarterly Fee
Private Equities & Other Deferred Fundings:
           
First 2 Years of Fund’s Life
  Committed   100.0 basis points   25.0 basis points
Thereafter
  Market   100.0 basis points   25.0 basis points
Affordable Housing Credit Funds
           
First Year of Fund’s Life
  Committed   100.0 basis points   25.0 basis points
Thereafter
  Market   10.0 basis points   2.5 basis points

  b.   In consideration for the services provided by sub-advisers, the Advisor
shall pass-through all investment advisory fees and charges to the Client in
accordance with the terms of the sub-adviser contracts.

  2.   Aggregate Investment Account. The Advisor will be paid a quarterly fee
for the Portfolio Management Services computed at the annual rate of one-half
basis point (0.005%) of the aggregate value of the net assets of the Aggregate
Investment Account utilizing the value methodologies described in Paragraph 1
(a) and (b) of Schedule A.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number
5 to the Agreement.

                  ADVISOR:
WHITE MOUNTAINS ADVISORS LLC       CLIENT:
SYMETRA FINANCIAL CORPORATION
 
               
By:  
/s/ Mark J. Plourde       By:   /s/ Margaret Meister
 
           
 
Name:  Mark J. Plourde
Title:    Chief Financial Officer         Name:  Margaret Meister
Title:    Chief Financial Officer

 



--------------------------------------------------------------------------------



 



ACCESSION INSTRUMENT
     This Accession Instrument is made effective as of [insert date] (“Effective
Date”) by [insert name of company] (“Subsidiary”), a [state of domicile and type
of entity] and [direct or indirect] subsidiary of Symetra Financial Corporation.
WITNESSETH:

    WHEREAS, Symetra Financial Corporation (“Parent”) entered into an Investment
Management Agreement with White Mountains Advisors LLC (“Adviser”) on March 14,
2004, whereby Adviser will invest the assets of Parent and its participating
subsidiaries; and

    NOW, THEREFORE, by its execution hereof, Subsidiary hereby agrees to become,
and will be deemed for all purposes to be, a party to the Investment Management
Agreement, and to any amendment to the Investment Management Agreement hereafter
entered into by Parent, from the Effective Date.

IN WITNESS WHEREOF, Subsidiary has caused this Accession Instrument to be
executed by its duly authorized representative.

            [INSERT NAME OF COMPANY]
      By:           Name:           Title:        

Acknowledged By:

         WHITE MOUNTAINS ADVISORS LLC
     By:          Name:          Title:        

 